DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-12 are pending. Claims 1-12 will be examined.  Claims 1, 2, 8, and 9 are independent claims. This Non-Final Office action is in response to the “Response Election of Species” and “Applicant Arguments/Remarks” dated 01/10/2022.
	
Response to Arguments
Examiner acknowledges the Applicant's election with traverse for the Election of Species Requirement within the reply filed on 01/10/2022.  The traversal is based upon the ground(s) of incorrect analysis used by the examiner to determine whether the Office may require restriction.  This argument is found to be persuasive. The Examiners analysis used to determine whether the Office can require restriction differs in national stage applications submitted under 35 USC 371, and the Application has unity of invention under 35 USC 37.  Therefore, all pending claims 1-12 will be examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) were submitted on 06/12/2020 and 08/25/2020. The information disclosure statement(s) have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more.
Claim(s) 1-2 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of Mathematical Concepts without significantly more. The claims recite receiving data and parameters from sensors integrating data (i.e. mathematical concept), producing navigational data (i.e. product is mathematical concept) based upon sensors, estimating error(s) by solving equations (i.e. mathematical concept), and correcting navigational data (i.e. mathematical concept) to produce corrected navigational data (i.e. product is mathematical).   
Independent claims 1-2 are directed toward method, and independent claims 8-9 are directed toward a device (i.e. apparatus). Therefore, each of the independent claims 1-2, and 8-9 are directed to a statutory category of invention under Step 1.
Under Step 2A and Step 2B, the independent claims 1-2, and 8-9 are directed to an abstract idea without significantly more. Using the language of independent claim 1, and 9 to illustrate, the limitations of a “receiving inertial data acquired by an inertial sensor,” “receiving parameters relating to  a geometry and an orientation of a road, “integrating the inertial data on the basis of the parameters,” “produce navigation data,” “correcting the navigation data,”  and “produce corrected navigation data,” are steps that, under their broadest reasonable 
Under Step 2A, Prong Two, the Mathematical Concepts judicial exception is not integrated into a practical application. For example, claims 8, and 9, recite the elements of “at least one processor,” configured to “integrate the inertial data.” “estimate at least one error,” “produced navigation data,” “correct the navigation data,” and “produce corrected navigation data.” These limitations amount to implementing the abstract idea on a computer. Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea. Therefore, the elements of receiving data/parameters, integrating data/parameters, and producing data are not integrated with additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Therefore, claims 1-2, and 8-9 are directed to an abstract idea.
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, dependent claims 1-2, and 8-9, are not patent eligible.
Dependent claim(s) 3-7 and 10-12 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that 
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle behavior in maneuvers, behavior in turns, articulated or caterpillar vehicle (applicant specification page 2, line 25). Limitations such as the suggestions above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “image correlating” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established.

The dependent claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of claim 5.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “system intended to be embedded in a land vehicle” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. There must be no doubt as to what is embedded in the land vehicle, which the applicant claims to be patentable.
The claim has been interpreted, as best understood by the Examiner, as a system, which is embedded in a land vehicle
The dependent claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of claim 11.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a correlating device” in claim 11, line 5.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over LOOMIS, US 20170052261, herein further known as Loomis, in view of SHASHUA et al., US 20170010618, herein further known as Shashua.

	Regarding claim 1, Loomis discloses a method for estimating navigation data (paragraph [0018], position, heading, speed) of a land vehicle (paragraph [0010]), the method comprising: receiving inertial data (paragraph [0022], sensor biases) acquired by an inertial sensor (paragraph [0022]) embedded in the land vehicle (paragraph [0003], paragraph [0010]), receiving parameters relating to the a geometry and an orientation of a road travelled by the land vehicle  (paragraph [0034], see also at least FIG. 5), integrating the inertial data on the basis of the parameters  (paragraph [0015]), such as to produce navigation data (paragraph [0018]) of the vehicle  (paragraph [0010]) comprising at least one movement of the vehicle (paragraph [0012-0014]) measured parallel to a direction perpendicular to a surface of the road (paragraph [0020]), and one movement of the vehicle constitutes an error (paragraph [0015]) of movement of the vehicle (paragraph [0012-0014]) parallel to the vertical direction (paragraph [0020]).
However, the method of Loomis does not explicitly state receiving parameters relating to a geometry and an orientation of a road, and estimating at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the at least one movement of the vehicle constitutes an error of movement of the vehicle parallel to the vertical direction, correcting the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data.
The method of Shashua teaches receiving parameters relating to a geometry (paragraph [0152], paragraph [0342]) and an orientation of a road (paragraph [0498]), estimating at least one error that affects the produced navigation data (paragraph [0055]), by solving a system of equations (paragraph [0447], equations and resulting error) making the assumption that the at least one movement of the vehicle (paragraph [0683]) constitutes an error of movement (paragraph [0651]) vehicle parallel to the vertical direction), correcting the navigation data produced on the basis of the at least one error  (paragraph [0055]), such as to produce corrected navigation data (paragraph [0443], validate and/or correct the current traveling course of vehicle).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including estimating at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the at least one movement of the vehicle constitutes an error of movement of the vehicle parallel to the vertical 
One would be motivated to modify Loomis in view of Shashua for the reasons stated in Shashua paragraph [0005], to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination.  Furthermore, the prior art Shashua relates to systems and methods for constructing, using, and updating the map for autonomous vehicle navigation and the processors of autonomous vehicle navigation and mapping performs the calculation of the vehicle route more efficiently, and with limited errors, compared to human mind navigation.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation, and a sparse map used for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, Loomis discloses a method for estimating navigation data (paragraph [0018]) of a land vehicle (paragraph [0010]), the method comprising: receiving inertial data (paragraph [0022], sensor biases) acquired by an inertial sensor (paragraph [0022]) embedded in the land vehicle (paragraph [0003], paragraph [0010]), receiving parameters relating to a geometry and an orientation of a road (paragraph [0034], see also at least FIG. 5) travelled by the land vehicle (paragraph [0036], direction of travel along a road), integrating the inertial data on the basis of the parameters  (paragraph [0015]), such as to produce navigation data (paragraph [0018]) of the vehicle  (paragraph [0010]) comprising at least one movement of the vehicle (paragraph [0012-0014]), with respect to the road measured parallel to the transverse direction (paragraph [0036], direction of travel along a road (“along track”)).
However, the method of Loomis does not explicitly state wherein the parameters comprise a width of the road measured along a transverse direction perpendicular to an average direction of circulation of a land vehicle on the road, computing a deviation between the at least one movement of the vehicle and an associated reference movement having a predetermined value less than or equal to the width of the road, estimating  at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the deviation constitutes an error of movement of the vehicle parallel to the transverse direction, correcting the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data.
The method of Shashua teaches wherein the parameters (paragraph [0005], identify its location within a particular roadway) comprise a width of the road measured along a transverse direction perpendicular to an average direction of circulation of a land vehicle on the road (paragraph [0079], distance between the vehicle and the landmark, landmark may include a road edge, a lane marking), estimating at least one error that affects the produced navigation data  (paragraph [0055]), by solving a system of equations (paragraph [0447], equations and resulting error) making the assumption that the at least one movement of the vehicle (paragraph [0683]) and an associated reference movement having a predetermined value less than or equal to the width of the road (paragraph [0519], paragraph [0667, see also FIG.40, paragraph [0763], see also FIG. 56, and paragraph [0777], see also FIG. 59), estimating  at least one error that affects the produced navigation data (paragraph [0055]), by solving a system of equations (paragraph [0447], equations and resulting error) making the assumption that the deviation constitutes an error of movement of the vehicle (paragraph [0683]) parallel to the transverse direction (paragraph, [0788]) correcting the navigation data produced on the basis of the at least one error  (paragraph [0055]), such as to produce corrected navigation data (paragraph [0443], validate and/or correct the current traveling course of vehicle).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including the parameters comprise a width of the road measured along a transverse direction perpendicular to an average direction of circulation of a land vehicle on the road, computing a deviation between the at least one movement of the vehicle and an associated reference movement having a predetermined value less than or equal to the width of the road, estimating  at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the deviation constitutes an error of movement of the vehicle parallel to the transverse direction, correcting the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data as taught by Shashua.
One would be motivated to modify Loomis in view of Shashua for the reasons stated in Shashua paragraph [0005], to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination.  Furthermore, the prior art Shashua relates to systems and methods for constructing, using, and updating the map for autonomous vehicle navigation and the processors of autonomous vehicle navigation and mapping performs the calculation of the vehicle route more efficiently, and with limited errors, compared to human mind navigation.


Regarding claim 4, the combination of Loomis and Shashua disclose all elements of claims 1 or 2 above.
The method of Loomis discloses further estimating the at least one error is implemented by a Kalman filter (at least Table 4), and the at least one movement of the vehicle (paragraph [0012-0014]) is used by the Kalman filter as an item of observation data (paragraph [0031]).

Regarding claim 5, the combination of Loomis and Shashua disclose all elements of claims 1 or 2 above.
Loomis discloses further a method comprising steps of receiving satellite radio navigation data (at least paragraph [0019]), image correlating implemented between the satellite radio navigation data and road data (at least paragraph [0023]) stored by a memory (at least paragraph [0019]) embedded in the vehicle (paragraph [0003], paragraph [0010]), such as to produce the parameters relating to the geometry and orientation of the road (paragraph [0034], see also at least FIG. 5).

Regarding claim 6, the combination of Loomis and Shashua disclose all elements of claim 5 above.
The method of Loomis discloses further when satellite radio navigation data cannot be received (paragraph [0022]), the correlating step (at least paragraph [0023]) is implemented between corrected navigation data resulting from a previous implementation of the correcting step, and the road data stored by the memory (paragraph [0022], system relies on stored sensor biases (step 225) previously determined in step 220).

Regarding claim 7, the combination of Loomis and Shashua disclose all elements of claims 1 or 2 above.
However, the method of Loomis does not explicitly state a non-transitory computer-readable medium comprising code instructions for causing a processor to perform the method as claimed in claim 1 or claim 2.
The method of Shashua teaches a non-transitory computer-readable medium (paragraph [0012]) comprising code instructions for causing a processor to perform the method (paragraph [0064]) as claimed in claim 1 or claim 2.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including a non-transitory computer-readable medium comprising code instructions for causing a processor to perform the method as taught by Shashua.
One would be motivated to modify Loomis in view of Shashua for the reasons stated in Shashua paragraph [0005], to take into account a variety of factors and make appropriate 
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 8, Loomis discloses a device for estimating navigation data (paragraph [0018]) of a land vehicle (paragraph [0010]), the device comprising: an interface for receiving inertial data (paragraph [0018], navigation filter (i.e. device), see also at least FIG. 1) acquired by at least one inertial sensor (paragraph [0022], see also at least FIG. 1, Rate Gyroscopes and Accelerometers) embedded in the land vehicle (paragraph [0003], paragraph [0010]), at least one processor configured to: integrate the inertial data on the basis of the parameters (paragraph [0015]), such as to produce navigation data  (paragraph [0018]) of the vehicle (paragraph [0010]) comprising at least one movement of the vehicle (paragraph [0012-0014]) with respect to the road measured parallel to a vertical direction perpendicular to a surface of the road (paragraph [0020]), and the vehicle parallel to the vertical direction (paragraph [0020]).
However the device of Loomis does not explicitly state an interface for receiving parameters relating to a geometry and an orientation of a road travelled by the land vehicle, estimate at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the at least one movement of the vehicle constitutes an error of movement, correct the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data.
The device of Shashua teaches an interface for receiving parameters relating to a geometry and an orientation of a road (paragraph [0404]) travelled by the land vehicle, estimate at least one error that affects the produced navigation data (paragraph [0055]), by solving a system of equations (paragraph [0447]) making the assumption that the at least one movement of the vehicle (paragraph [0683]) constitutes an error of movement (paragraph [0651]) of, correct the navigation data produced on the basis of the at least one error (paragraph [0055]), such as to produce corrected navigation data (paragraph [0443], validate and/or correct the current traveling course of vehicle).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including estimating at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the at least one movement of the vehicle constitutes an error of movement of the vehicle parallel to the vertical direction, correcting the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data as taught by Shashua.

Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
 
Regarding claim 9, Loomis discloses a device for estimating navigation data (paragraph [0018]) of a land vehicle (paragraph [0010]), the device comprising: an interface for receiving inertial data (paragraph [0018], navigation filter, see also at least FIG. 1) acquired by at least one inertial sensor (paragraph [0022], see also at least FIG. 1, Rate Gyroscopes and Accelerometers) embedded in the land vehicle (paragraph [0003], paragraph [0010]), travelled by the land vehicle (paragraph [0036]), integrate the inertial data on the basis of the parameters (paragraph [0015]), such as to produce navigation data  (paragraph [0018]) of the vehicle  (paragraph [0010]) comprising at least one movement of the vehicle (paragraph [0012-0014]) with respect to the road measured parallel to the transverse direction  (paragraph [0036], direction of travel along a road (“along track”)),
an interface for receiving parameters relating to the a geometry and an orientation of a road the parameters comprising a width of the road measured along a transverse direction perpendicular to an average direction of circulation of a land vehicle on the road, at least one processor configured to: compute a deviation between the at least one movement of the vehicle and an associated reference movement having a predetermined value less than or equal to the width of the road, estimate at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the deviation constitutes an error of movement of the vehicle parallel to the transverse direction, correct the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data. 
The device of Shashua teaches an interface for receiving parameters relating to the a geometry and an orientation of a road (paragraph [0404]) the parameters (paragraph [0005], identify its location within a particular roadway) comprising a width of the road measured along a transverse direction perpendicular to an average direction of circulation of a land vehicle on the road (paragraph [0079], distance between the vehicle and the landmark, landmark may include a road edge, a lane marking), at least one processor (paragraph [0400]) configured to: compute a deviation (paragraph [0683]) between the at least one movement of the vehicle and an associated reference movement having a predetermined value less than or equal to the width of the road (paragraph [0519], paragraph [0667, see also FIG.40, paragraph [0763], see also FIG. 56, and paragraph [0777], see also FIG. 59), estimate at least one error that affects the produced navigation data, by solving a system of equations (paragraph [0447], equations and resulting error) making the assumption that the deviation constitutes an error of movement of the vehicle (paragraph [0683]) parallel to the transverse direction (paragraph, [0788]), correct the navigation data produced on the basis of the at least one error (paragraph [0055]), such as to produce corrected navigation data (paragraph [0443], validate and/or correct the current traveling course of vehicle). 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including wherein the parameters comprise a width of the road measured along a transverse direction perpendicular to an average direction of circulation of a land vehicle on the road, computing a deviation between the at least one movement of the vehicle and an associated reference movement having a predetermined value less than or equal to the width of the road, estimating  at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the deviation constitutes an error of movement of the vehicle parallel to the transverse direction, correcting the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data as taught by Shashua.
One would be motivated to modify Loomis in view of Shashua for the reasons stated in Shashua paragraph [0005], to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination.  Furthermore, the prior art Shashua relates to systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation the processors of autonomous vehicle navigation and mapping performs the calculation of the vehicle route more efficiently with limited errors, compared to human mind navigation.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems 
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 10, the combination of Loomis and Shashua disclose all elements of claims 8 or 9 above.
The method of Loomis discloses further a system intended to be embedded in a land vehicle  (paragraph [0003], paragraph [0010]), comprising: an inertial system comprising at least one inertial sensor (paragraph [0022], see also at least FIG. 1, Rate Gyroscopes and Accelerometers), a device  as claimed in claim 8 or claim 9 arranged to receive inertial data (paragraph [0018], navigation filter (i.e. device), see also at least FIG. 1) generated by the inertial system  (paragraph [0012]) by means of the inertial sensor  (paragraph [0022], see also at least FIG. 1, Rate Gyroscopes and Accelerometers).

Regarding claim 11, the combination of Loomis and Shashua disclose all elements of claims 8 or 9 above.
The method of Loomis discloses further a system intended to be embedded in a land vehicle, comprising: a memory containing road data (paragraph [0020], database 135, road database), a receiver configured for acquiring satellite radio navigation data (paragraph [0018], GNSS receiver, see also at least FIG. 1), a correlating device (paragraph [0018], navigation filter (i.e. device), see also at least FIG. 1) configured for implementing a correlation (at least paragraph [0023]) between the satellite radio navigation data (at least paragraph [0019]) and the road data contained in the memory, (paragraph [0020], database 135, road database) such as to produce parameters relating to the geometry and orientation of a road (paragraph [0034], see also at least FIG. 5), a device as claimed in claim 8 or claim 9 arranged to receive the parameters produced by the correlating device (at least paragraph [0018], estimates may be rendered on a display 115 or sent to other devices ).

Regarding claim 12, the combination of Loomis and Shashua disclose all elements of claim 9 above.
The method of Loomis discloses further a land vehicle (paragraph [0003], and paragraph [0010]) comprising a device (at least paragraph [0018], navigation filter 105) as claimed in claim 9.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Loomis and Shashua, in view of GEORGY et al., US 20120221244, herein further known as Georgy.

Regarding claim 3, the combination of Loomis and Shashua disclose all elements of claim 2 above.
However, the method of Loomis does not explicitly state wherein the reference movement associated with the transverse movement is of zero value.
The method of Georgy teaches wherein the reference movement associated with the transverse movement (paragraphs [0124-0125]) is of zero value (paragraph [0146]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including the reference movement associated with the transverse movement is of zero value as taught by Georgy.
One would be motivated to modify Loomis in view of Georgy for the reasons stated in Georgy paragraph [0004], in order to achieve more accurate, consistent and uninterrupted positioning information.  Furthermore, use of an on-board computer for the positioning of a moving platform, navigation, mapping, and calculation of the vehicle route are performed more efficiently with limited errors.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.B. /            Examiner, Art Unit 3669           

/JESS WHITTINGTON/            Examiner, Art Unit 3669